Citation Nr: 0706737	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-14 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
left upper extremity disability, to include neuropathy and 
reflex sympathetic dystrophy (RSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to April 
1974.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In June 2004, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of the hearing is of record.

The Board notes that the veteran has submitted a claim for 
service connection for post-traumatic stress disorder.  As 
this claim has not yet been adjudicated, it is referred to 
the originating agency for the proper action.


FINDINGS OF FACT

1.  The veteran is right handed.

2.  Throughout the initial evaluation period, the veteran's 
left upper extremity disability has been manifested by 
incomplete paralysis of the lower radicular group that most 
nearly approximates moderate.




CONCLUSION OF LAW

The criteria for a rating of 30 percent, but not higher, for 
the veteran's left upper extremity disability, to include 
neuropathy and RSD, have been met throughout the initial 
evaluation period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§  4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8512 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in May 2003, subsequent to its initial adjudication of 
the claim.  Although the originating agency did not 
specifically request the appellant to submit all pertinent 
evidence in her possession, it did inform her of the evidence 
that would be pertinent and requested that she submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on the veteran's 
behalf.  Therefore, the Board believes that the veteran was 
on notice of the fact that she should submit any pertinent 
evidence in her possession.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that an 
increased rating is not warranted.  Consequently, no 
effective date for an increased rating will be assigned, so 
the failure to provide notice with respect to this element of 
the claim was no more than harmless error.

The record also reflects that the veteran has been afforded 
an appropriate VA examination and the originating agency has 
obtained the pertinent treatment records.  Neither the 
veteran nor her representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim in August 2006.  There is no indication in the record 
or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Factual Background

Compensation under 38 U.S.C. § 1151 for left upper extremity 
neuropathy and a 20 percent disability rating were granted in 
an August 2000 rating decision, effective February 24, 2000.  
The veteran testified at her June 2004 hearing that an 
increased rating is warranted for her left upper extremity 
disability as it has produced severe pain and functional 
impairment.

The record reflects that the veteran is right handed.

VA treatment records show that in October 1999 the veteran 
underwent a two vessel coronary artery bypass.  Following her 
surgery, the veteran began complaining of left arm pain, 
numbness, and swelling.  She participated in physical therapy 
and was diagnosed with left arm nerve damage.  In January 
2000 the veteran was noted to have slight edema in her left 
hand throughout the fingers to the wrist, and her symptoms 
were noted to be consistent with RSD.  X-rays showed no 
fracture or dislocation and minimal degenerative arthritis 
was observed.  She was diagnosed with RSD in March 2000 and 
underwent two ganglion stellate nerve blocks.  During an 
October 2000 neurological consultation, the veteran stated 
that she still had pain and tremors in her left hand as well 
as unexplained falls.  The left hand was observed to be cold 
when compared to the right and the veteran used a splint on 
her left arm.  She was unable to completely flex her PIP 
joints, but could flex her thumb to about 20 degrees.  In 
addition, the examiner was able to flex the veteran's PIP 
joints to some degree without pain.  There was some 
resistance, and the examiner stated that this was thought to 
be functional, as to some degree was the sensory examination.  
There was no clear allodynia in the left forearm though the 
veteran would wince and jump, and vibration was very 
exaggerated in the left fingertips.  At another neurological 
consultation in April 2006 the veteran complained of burning 
pain and a pins and needles sensation in her left hand.  She 
stated that the pain would flare to excruciating levels and 
her hand would swell.  She noted that she was unable to make 
a fist and would treat her hand with ice packs and a splint.

In April 2006 the veteran was afforded a VA examination.  She 
described her pain as constant, never occurring above the 
wrist, and affecting the entire distribution of the hand 
equally.  Physical examination of her hand showed mild edema 
including the dorsum and fingers.  The color appeared pale 
when compared to the right hand and the nails and skin showed 
no trophic changes.  There were allodynia and hyperesthesia.  
Motor strength function of the left hand was equivocal and 
associated with pain behavior.  There was no proximal 
weakness of the left upper extremity and otherwise strength 
was full throughout.  The diagnosis was RSD, complex regional 
pain syndrome, of the distal upper limb.  




Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Complete paralysis of the lower radicular group of the minor 
upper extremity warrants a 60 percent rating.  With complete 
paralysis, all intrinsic muscles of the hand, and some or all 
of the flexors of the wrist and fingers are paralyzed.  There 
is substantial loss of use of the hand.  Incomplete paralysis 
of the lower radicular group of the minor upper extremity 
warrants a 40 percent rating if it is severe, a 30 percent 
rating if it is moderate, or a 20 percent rating if it is 
mild.  38 C.F.R. § 4.124a, Diagnostic Code 8512.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than that associated 
with complete paralysis.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.  

Neuritis characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, may be assigned a maximum rating for severe 
incomplete paralysis.  The maximum rating for neuritis not 
characterized by organic changes is for moderate, or with 
sciatic nerve involvement, for moderately severe, incomplete 
paralysis.  38 C.F.R. § 4.123.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran has consistently complained of chronic severe 
left hand pain to her health care providers.  The medical 
evidence shows that she has been found to have hyperesthesia, 
allodynia, and mild edema and that function of the hand is 
affected by pain behavior.  In the Board's opinion, the 
evidence satisfactorily establishes that throughout the 
initial evaluation period the incomplete paralysis of the 
lower radicular group has more nearly approximated moderate 
than mild.  Accordingly, a 30 percent rating is warranted 
throughout the initial evaluation period.  The record 
reflects that there are no nail or trophic changes, and that 
muscle tone is normal.  The April 2006 examiner described the 
muscle strength function of the hand as equivocal.  There is 
no objective evidence of functional impairment that more 
nearly approximates severe incomplete paralysis than moderate 
incomplete paralysis.  Accordingly, the Board concludes that 
a rating in excess of 30 percent is not warranted for any 
portion of the initial evaluation period.



ORDER

Entitlement to an initial rating of 30 percent for left upper 
extremity disability, to include neuropathy and RSD, is 
granted throughout the initial evaluation period, subject to 
the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


